The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2 are presented for examination
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of patent number 10901493.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17120149
Patent Number 10901493
     1. A method for controlling a system that includes a data collection system, at least one sensor, and a hardware compute fabric, the method comprising:
     the data collection system generating data;
     a first processing component of the compute fabric performing a first sub-
process of a data analysis process for the generated data and storing results of the
first sub-process at the compute fabric;
     a third processing component programming a second processing component of the compute fabric to perform the first sub-process and disabling the first sub-process at the first processing component, based on at least one of environment information generated by using the at least one sensor, power consumption information generated by the compute fabric, processing performance information for the data analysis process generated by the compute fabric, and fault detection information for the data analysis process generated by the compute fabric;
     the second processing component performing the first sub-process for the
generated data and storing results of the first sub-process generated by the second processing component at the compute fabric;
     the compute fabric generating data analytics results by using the stored
results of the first sub-process generated by the first processing component and
the stored results of the first sub-process generated by the second processing
component; and
     a data transmitter system of the compute fabric transmitting the generated data analytics results to at least one external system.

     1. (CURRENTLY AMENDED) A method for controlling a system that
includes a data collection system, at least one radiation sensor, and a
hardware compute fabric, the method comprising:
     the data collection system generating data;
     a first processing component of the compute fabric performing a first sub-process
of a data analysis process for the generated data and storing results of the first sub-
process at the compute fabric;
     a third processing component programming a second processing component of the compute fabric to perform the first sub-process and disabling the first sub-process at
the first processing component, based on environment particle strike
information generated by using the at least one radiation sensor;

     the second processing component performing the first sub-process for the
generated data and storing results of the first sub-process generated by the second
processing component at the compute fabric;
     the compute fabric generating data analytics results by using the stored results of
the first sub-process generated by the first processing component and the stored results
of the first sub-process generated by the second processing component; and
     a data transmitter system of the compute fabric transmitting the generated data
analytics results to at least one of a terrestrial terminal system and an external second
compute fabric
     wherein the third processing component dynamically reconfigures the compute
fabric to improve power consumption while performing the data analysis process, based
on compute fabric power consumption information generated by a power monitoring
compute fabric component.	

     6. (PREVIOUSLY PRESENTED) The method of Claim 4, further comprising:
the third processing component disabling the second sub-process at the fourth processing component, based on at least one of power consumption information generated by the compute fabric, processing performance information for the data analysis process generated by the compute fabric, fault detection information for the data analysis process generated by the compute fabric, sensor activity information of an
image sensor system generated by the compute fabric, and processing activity
information of the processing components generated by the compute fabric.


As shown from the table above, claims 1 and 6 of patent 10901493 teaches the same concept of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187